469 P.2d 360 (1970)
GREATER ANCHORAGE AREA BOROUGH and State of Alaska, Petitioners,
v.
PORTER AND JEFFERSON, Respondent.
No. 1285.
Supreme Court of Alaska.
May 22, 1970.
Sheila Gallagher, Eric Wohlforth, of McGrath & Wohlforth, and John Havelock, of Ely, Guess, Rudd & Havelock, Anchorage, for petitioner Greater Anchorage Area Borough.
Charles K. Cranston, Asst. Atty. Gen., Anchorage, for intervenor-petitioner State of Alaska.
Will Key Jefferson, Anchorage, for respondent Partnership.
Before DIMOND and RABINOWITZ, JJ., and FITZGERALD, Superior Court Judge.
PER CURIAM.
Porter and Jefferson, a partnership, instituted this action challenging the existence of the Greater Anchorage Area Borough. The partnership has been represented throughout by Will Key Jefferson.
The superior court denied the Borough's motion to dismiss. Review has been sought, and oral argument was heard May 2, 1970. Review is granted.
The partnership of Porter and Jefferson has concededly paid no taxes and does not appear on the assessment rolls of the Borough. For this reason the partnership of Porter and Jefferson has no standing.
The order of the superior court is reversed and the case remanded to the superior court with directions to enter an order dismissing the action.
BONEY, C.J., and CONNOR, J., not participating.